Citation Nr: 0021305	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  95-02 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disability.  

2.  Entitlement to service connection for heroin addiction.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1969 to May 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a October 1994 rating decision from the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
heart disability is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  

2.  There is no in-service or post-service documentation of 
heroin addiction.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
heart disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to direct service connection for 
heroin addiction is precluded by law.  38 U.S.C.A. § 105(a) 
(West 1991); 38 C.F.R. §§ 3.1(n), 3.301 (1999); VAOPGCPREC 2-
98 and 7-99; Sabonis v. Brown, 6 Vet App 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show no documentation of a heart 
disability or of heroin use, abuse, or addiction.  Nor is 
there documentation of any other substance abuse.  

On entrance and separation examinations the veteran 
specifically denied ever having rheumatic fever, dizziness or 
fainting spells, pain or pressure in the chest, palpation or 
pounding heart, high or low blood pressure, and any drug, 
narcotic, or excessive drinking habit.  

In his February 1994 application for compensation, the 
veteran alleged service connection for a heart condition 
shown on physical examination in February 1971.  He 
specifically wrote that he had not received any treatment 
since his release from service.  

In March 1994 the RO received the veteran's claim for service 
connection of heroin addiction.  The veteran contended that 
he acquired heroin addiction while in service.  

There is no post-service medical evidence on file documenting 
a diagnosis of a heart disability or heroin addiction.  

In July and August of 1996 the veteran submitted VA Forms 21-
4142 Authorization and Consent to Release Information to VA.  
In these forms he reported being treated at Thomason General 
Hospital in May 1989 for chest pains; El Paso County 
Detention Facility for withdrawal in August 1994, indicating 
that he had received prior treatment there for heroin 
addiction; El Paso County Drug and Alcohol Treatment in July 
1988 for heroin addiction; and the Texas Department of 
Criminal Justice Institutional Division in June 1996 for a 
heart attack.  The RO sent requests to all of the above-
mentioned facilities.  With the exception of Thomason 
hospital, no responses were received.  Thomason Hospital 
indicated that it did not have any record of treatment of the 
veteran.  

In April 2000 the veteran submitted a letter in which he 
contended that he experienced chest pains on the job, and 
that he went to the VA Clinic in El Paso two days later.  He 
did not specify when this occurred.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  


The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  


In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 U.S.C.A. 
§ 105(a) (West 1991); 38 C.F.R. § 3.301 (1999); see also 
38 C.F.R. § 3.1(n) (1999).  Thus, direct service connection 
for alcohol or drug abuse is precluded by law.  See 
VAOPGCPREC 2-98, 7-99.  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

If not shown in service, service connection may be granted 
for arteriosclerosis if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. §§ 
1101, 1112, 1113, (West 1991 & Supp. 2000);  38 C.F.R. §§ 
3.307, 3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

Analysis

Service connection for a heart disability

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for a heart 
disability must be denied as not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

The veteran has failed to provide evidence that he is 
suffering from a current heart disability.  There are no 
post-service medical records documenting treatment or a 
diagnosis of a heart disability.  

In fact, there are no post-service medical records on file.  
Those cited to by the veteran either did not respond to the 
RO's request for records or reported that they had no records 
of treatment on the veteran.  

Because the veteran has failed to establish proof of a 
current diagnosis of a heart disability, the Board finds that 
his claim of entitlement to service connection for a heart 
disability must be denied as not well grounded.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992);  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992) (holding that veteran 
was not entitled to service connection where there was a 
total lack of evidence of any hypertension existing since 
service).  

The veteran's own opinions and statements will not suffice to 
well-ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a current heart disability.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

In this regard, the Board notes the veteran's referral to 
treatment at a VA Clinic in El Paso for chest pain.  Such 
records are not on file.  

The Board is of the opinion that a remand to obtain such 
records is not necessary and would serve no useful purpose in 
this instance.  First, chest pains alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet 
App 282 (1999).

Second, even if it were presumed that such records would 
reveal a current heart disability, there is no indication 
that they would help establish in-service incurrence of such 
a disease, and more importantly, a nexus between any current 
heart disability and service.  See Caluza, supra.  

The Board therefore believes that a remand of this case for 
the purpose of attempting to obtain the above-mentioned 
records pertaining to chest pain, where there is no 
indication as to when and whether he was treated for an 
actual heart disability and there is no indication that such 
records would establish in-service incurrence or a nexus 
between a heart disability and service, would serve no useful 
purpose and would only impose unnecessary burdens on VA and 
the veteran.  See 38 U.S.C.A. § 7261(b); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a 
current heart disability.  Consequently, the Board concludes 
that the veteran's claim of entitlement to service connection 
for a heart disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection of heart 
disability is not well grounded, the doctrine of reasonable 
doubt has no application to his claim.  

Service connection for heroin addiction

With respect to the claim for heroin addiction, the Board 
notes that there is no in-service or post-service 
documentation of heroin abuse or addiction.  The veteran 
contends that he currently is addicted to heroin and that 
this addiction began while he was in the service.  

The Board notes that even if there were documentation of a 
current heroin addiction diagnosis, 38 U.S.C.A. § 105(a) 
(West 1991), as implemented by 38 C.F.R. § 3.1(m), precludes 
a finding that alcohol or drug abuse, per se, was incurred in 
or aggravated in the line of duty.  Thus, for the purpose of 
all VA benefits, direct service connection for heroin 
addiction is precluded.  See VAOPGCPREC 2-98, 7-99.  

As the law and not the evidence is dispositive with respect 
to the issue of entitlement to service connection for heroin 
addiction, this issue is denied due to the absence of legal 
merit.  See Sabonis v. Brown, 6 Vet App 426 (1994).  


ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for a heart disability, the 
appeal is denied.  

The claim of entitlement to service connection for heroin 
addiction is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

